Citation Nr: 1800290	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  01-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound benefits.

2.  Entitlement to reimbursement of non-VA hospitalization expenses rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  He died in March 1999.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In November 2016 the appellant testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant alleges, and testified before the undersigned, that she is so helpless as to be in need of regular aid and attendance due to her diabetes, carpal tunnel, neuropathy and osteoarthritis as to entitle her to special monthly pension based on the need of aid and attendance/housebound status.  Additionally, the appellant noted in her November 2016 hearing that she had not been evaluated for aid and attendance.  To the extent that this unrepresented appellant is requesting that she be afforded a VA aid and attendance/housebound eligibility examination, and such an examination has not been provided by VA, the Board finds that examination should be scheduled by the AOJ on remand.

Any updated VA and or private treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159 (c). 

The Board notes that in a June 2011 remand, it ordered that a statement of the case (SOC) be issued for the claim of entitlement to reimbursement of non-VA hospitalization expenses rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  An SOC has not yet been issued.  Therefore, the RO has not complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  This issue must be remanded for the issuance of such an SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9 (c) (2016), see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records and, with appropriate authorization from the appellant, any additional outstanding private treatment records identified by her as pertinent to her claim.

2.  Afford the appellant a VA examination for aid and attendance or housebound status.

3.  Undertake all actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. §§ 3.159 (b), 19.26; and any other applicable legal precedent, including issuance of an SOC on the issue of entitlement to payment or reimbursement of non-VA hospitalization expenses/treatment rendered to the Veteran at The Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.  The SOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue. 

These actions must be undertaken so that the claimant has the opportunity to complete an appeal and further argument on the issue of entitlement to reimbursement of non-VA hospitalization expenses rendered to the Veteran at Medical City General Hospital in Pasig City, Philippines, from August 5, 1996, to August 10, 1998, for the purpose of accrued benefits.

This issue should be certified to the Board only if the appellant submits a timely and sufficient substantive appeal, and the appellant should be informed of this fact.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations. The appellant should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


